Detailed Action
Summary
1. This office action is in response to the application filed on March 16, 2020. 
2. Claims 1-15 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on March 16, 2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 03/16/2020 and 10/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Amit “20160352318”.
In re to claim 1, Amit discloses a switching apparatus (Figs. 8-13 discloses a clamp circuit during transient condition. Examiner noted that Fig. 12 is considered as the apparatus and the other figures shows a clamping circuit to absorb the transient voltage before damaging the main transistor. Therefore, all figures are considered as the same embodiment) for electrically connecting an electrical load (load 1260) to an energy source (power resources 1220), the switching apparatus (figs.12) comprising: a main current path (during normal operation, power sources 1220 supply current to power load 1260 and the current path from the source 1220 to load 1620 is equivalent to main current path thru the main power switch 800-1 and 800-2, see parag.0071 ) having a switching unit (power switch 800-1 and power switch 800-2) with at least one circuit breaker (800-1 and 800-2. Examiner noted that a power switch 800-1 and 800-2 are perform ON and OFF function, thus they are equivalent to circuit breaker), via which the electrical load (1260) is connected to the energy source (power resources 1220) in a supply mode (during normal operation power is supply from power resources 1220 to load 1220 thru main switch 800-1 and 800-2) ; an auxiliary current path (In response to detecting an overvoltage or overcurrent condition indicating that charger 1250 is about to cause damage to power sources 1220 or other resource, the control resource 1250 produces control signal 1290 to turn OFF the main power switch 800-1 &800-2, see 
In re to claim 2, Amit discloses (Figs.8-13), wherein said first switch (main switch 800-1 and 800-2) is configured to automatically close upon disconnection of the electrical load (In response to detecting a condition such as load 1260 drawing too much current from power sources 1220, the control resource 1250 generates control signal 1291 to transition the main power switch 800-2 to an OFF state., see parag.0069, lines 1-5).
In re to claim 3, Amit discloses (Figs.8-13), wherein said first switch (main switch 800-1 and 800-2) is a semiconductor switch and has a gate connection with a gate voltage potential which is electrically connected to a ground potential (Fig. 12 shows that gate of main switch 800-1 and 800-2 are coupled to the negative terminal of power source 1220 thru resistor and circuit path 805. Examiner noted that the negative 
In re to claim 5, Amit discloses (Figs.8-13), further comprising a power consumer disposed in said auxiliary current path (clamp circuit 840 associated with main power switches 800-1 and 800-2 operates in a manner as to prevent current passing through circuit path 805 from damaging the main power switches 800-1 and 800-2) to convert the electrical energy stored in the electrical load (in response to detecting a condition such as load 1260 drawing too much current from power sources 1220, the control resource 1250 generates control signal 1291 to transition the main power switch 800-2 to an OFF state, see parg.0069, lines 1-5).  
In re to claim 6, Amit discloses (Figs.8-13), wherein the gate voltage potential of said first switch in the diagnostic mode has a same value as a voltage potential of the energy source (In processing block 1340, in response to a transient voltage condition occurring at node "A" of a clamp circuit 840 as caused by opening of the main power switch 800 has the same value as a voltage difference between normal voltage and the overvoltage detecting at the power source of 1220).  
In re to claim 7, Amit discloses (Figs.8-13), wherein said first switch (main switch 800-1 and 800-2) has a gate connection (Fig. 12 shows gate connection of (main switch 800-1 and 800-2 to the clamp circuit 840) ; and - 31 -FDST-P190059 further comprising a second switch (Fig. 8 shows clamp circuit 840  comprising switch 845 ) for electrically connecting said gate connection of said first switch (Fig. 8 and 12 shows clamp circuit 840  comprising switch 845 electrical connected to the gate of the main switches 800-1 and 800-2 thru resistor)  
In re to claim 8, Amit discloses (Figs.8-13), wherein said controller (controller 1250)  is configured to capture an electrical output voltage applied to the electrical load (when the main power switch 800 is opened, as a result of the load current through inductive element 810 in circuit path 805, a high dv/dt voltage can be observed at point "A" with respect to point "B" (across the main power switch 800), see parag.0049, lines 1-4.Furthermore, see parag.0072, lines 1-3).  
In re to claim 9, Amit discloses (Figs.8-13), wherein said controller is configured to start a performance of a diagnosis on a basis of an output voltage (In processing block 1320, the monitor resource 1240 initiates activation/deactivation of the main power switch 800 depending upon a magnitude of the monitored current, such as I(t), through inductor element 810, see parag.0072, lines 1-3. Examiner noted that processing block 1340 such as imply to the voltage V(t) as well at the load 1260) 
In re to claim 10, Amit discloses (Figs.8-13), wherein said controller (controller 1250)  is configured to check said at least one circuit breaker in the diagnostic mode (In processing block 1320, the monitor resource 1240 initiates activation/deactivation of the main power switch 800 depending upon a magnitude of the monitored current, see parag.0072).  
In re to claim 11, Amit discloses (Figs.8-13), further comprising a current measuring element for capturing a load current of the electrical load (In response to detecting a condition such as load 1260 drawing too much current from power sources 1220, the 
In re to claim 12, Amit discloses (Figs.8-13), wherein said auxiliary current path is configured for a lower current than said main current path (the clamp circuit 840 conveys energy of the inductive element 810 in circuit path 805 is lower than during normal operation, power sources 1220 supply current to power load 1260 and the current path from the source 1220 to load 1620 .Examiner noted that current/voltage consumed by the load 1260 is  more in magnitude than the voltage/current flow thru  circuit path 805 during the transient voltage condition)   .  
In re to claim 13, Amit discloses (Figs.8-13), wherein the switching apparatus is for a motor vehicle electrical system (it should be noted that embodiments herein are not limited to use in such applications and that the techniques discussed herein are well suited for other applications as well, see parag.0076, lines 1-5. Examiner noted that the present invention are well suited for other applications as well implies to other electrical system such as motor vehicle electrical system).  
In re to claim 14, Amit discloses a method for operating a switching apparatus (Figs. 8-13 discloses a clamp circuit during transient condition. Examiner noted that Fig. 12 is considered as the apparatus and Fig. 13 shows the method of operating. The other figures shows a clamping circuit to absorb the transient voltage before damaging the main transistor. Therefore, all figures are considered as the same embodiment) for electrically connecting an electrical load (load 1260) to an energy source (power resources 1220), which comprises the steps of:- 32 -FDST-P190059 connecting the electrical load (load 1260) to the energy source (power resources 1220) in a supply mode via a main current path (during normal operation, power sources 1220 supply current to power load 1260 and the current path from the source 1220 to load 1620 is equivalent to main current path thru the main power switch 800-1 and 800-2, see parag.0071 ), having a switching unit (power switch 800-1 and power switch 800-2) with at least one circuit breaker (800-1 and 800-2. Examiner noted that a power switch 800-1 and 800-2 are perform ON function, thus they are equivalent to circuit breaker), by closing the switching unit (800-1 and 800-2); 
disconnecting the electrical load in a disconnection mode (a clamp circuit 840 as caused by opening of the main power switch 800 is equivalent to disconnection mode) and the switching unit is opened for this purpose (In processing block 1340, in response to a transient voltage condition occurring at node "A" of a clamp circuit 840 as caused by opening of the main power switch 800, the clamp circuit 840 conveys energy of the inductive element 810 in circuit path 805 from the first node "A" through a capacitor element 830 in a control path to a control input such as a gate of switch 845 of the clamp circuit 840, see parag.0074, lines 1-6. Examiner noted that opening of the main 
opening the switching unit (main power switch 800) and the first switch (main switch 800-1 and 800-2) is closed in a diagnostic mode (In processing block 1320, the monitor resource 1240 initiates activation/deactivation of the main power switch 800 depending upon a magnitude of the monitored current, such as I(t), through inductor element 810, see parg.0072, lines 1-3), with a result that the electrical load (load 1260) is connected to the energy source only via the auxiliary current path (the clamp circuit 840 conveys energy of the inductive element 810 in circuit path 805 from the first node "A" through a capacitor element 830 in a control path to a control input such as a gate of switch 845 of the clamp circuit 840. Since, a clamp circuit 840 as caused by opening of the main power switch 800 and conveys energy of the inductive element 810 to the clamp circuit 840. Therefore, load 1260 is connected to the power source 1220 thru the clamp circuit 840), wherein the at least one circuit breaker (main switch 800-1 and 800-2) is checked . 
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amit “20160352318” in a view of Cooper “20160282893”.
In re to claim 4, Amit discloses (Figs.8-13), wherein said first switch (main switch 800-1 and 800-2) has a gate connection (Fig. 12 shows main switch 800-1 and 800-2 of a gate connection); and said auxiliary current path (the corresponding clamp circuit 840 associated with main power switch 800-1 and 800-2 operates in a manner to prevent current passing through circuit path 805 from damaging the main power switch 800-1 and 800-2 is equivalent to auxiliary current path) a diode (diode 820).
Amin disclose the gate connection but fails having a diode which is disposed between said gate connection of said first switch and a ground potential and is electrically connected to the ground potential in a reverse direction.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the circuit to include zener diode between the gate terminal and ground as taught by Cooper in order to prevent or protect the switch from being damaged from the overvoltage/overcurrent .
 
Allowable Subject Matter
8. Claim 15 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “providing the first switch in a form of a semiconductor switch which is automatically closed in the disconnection mode by means of a voltage pulse originating from the electrical load after disconnection; and actively closing the first switch in the diagnostic mode by means of a second switch.”
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/Examiner, Art Unit 2839